Citation Nr: 1634783	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip, status post-total hip replacement, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO), which reopened and denied the claim for service connection for a right hip disability.

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file. 

During the May 2016 Board hearing, the Veteran raised a claim for service connection for a back disability.  The Board advises the appellant that he must file the appropriate claims form with the RO.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied service connection for degenerative arthritis right hip; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the September 2005 rating decision is final.
 

2.  The evidence received since the September 2005 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a right hip disability.

3.  Degenerative arthritis of the right hip, status post-total hip replacement, is the result of repeated impact to the hip from parachute jumps. 


CONCLUSION OF LAW

1.  The September 2005 rating decision denying the Veteran's claims of for service connection for degenerative arthritis right hip is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for degenerative arthritis of the right hip, status post-total hip replacement, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative arthritis of the right hip, status post-total hip replacement, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen and the claim for entitlement to service connection for a right hip disorder is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in September 2005, the RO denied the claim for service connection for degenerative arthritis right hip based on the finding that the evidence failed to show that the claimed disability was not shown in service or for many years thereafter and while a VA examination report provided a positive nexus  opinion, no rationale to support the opinion was provided.  At the time of the rating decision, the evidence of record consisted of service treatment records from September 1963 to September 1965; the Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, which showed that the Veteran's military occupational specialty was light weapons infantry and that he was awarded the Combat Infantry Badge and Parachutist Badge among other decorations; and an August 2005 VA examination report that associated the Veteran's right hip disability to service. 

The Veteran was notified of the decision and of his procedural rights by letter in September 2005.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the September 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in July 2010.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the prior final denial includes private treatment records documenting treatment for a right hip condition.  Also in the record is a VA examination report wherein the examiner concluded that the that the Veteran's right hip disability was less than likely than not a result of his service-connected bilateral knee condition.  The private treatment records and VA examination report, while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial-i.e., evidence that the Veteran's right hip disability had its onset in service or is otherwise related to service or a service-connected disorder.

Also in the record are the Veteran's statements asserting that his service-connected bilateral knee condition caused or aggravated his right hip disability, as well as the Veteran's testimony that as a paratrooper he injured his hip during jumps and the condition remained symptomatic since service, progressively worsening.  Additionally, the Veteran's spouse provided testimony to the effect that for as long as she had known the Veteran, 46 years, he had experienced problems with his hip.  

This evidence is new, as it was not part of the record at the time of the September 2005 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the Veteran's right hip disability had its onset in service and has been symptomatic since that service.  Therefore, the evidence is new and material, and the claim is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

38 U.S.C.A. § 1154(b) provides that "in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  In adjudicating a claim for service connection, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that service connection is warranted for his right hip disability because it began in service and has been ongoing ever since.  Specifically, he asserts that he developed right hip arthritis due to the cumulative impact to his hip joint from over 20 parachute jumps during active duty.  

The evidence shows that during the pendency of this appeal the Veteran has been diagnosed with degenerative arthritis of the right hip and underwent total hip replacement in May 2009.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether the Veteran's right hip disability is related to service. 

Although the Veteran's service treatment records document injuries sustained in jump school, on the basis of the service treatment records alone, degenerative joint disease of the right hip is not affirmatively shown to have been present in service.  However, the Veteran's DD Form 214 shows that his military occupational specialty was a light weapons infantryman and that he was awarded a Parachutist Badge and a Combat Infantryman Badge.  Thus, in light of the evidence of record, and the Veteran's statements regarding the nature of his military duties, the Board finds that it would have been consistent with the circumstances of his military service that his duties included as a paratrooper infantryman.  38 U.S.C.A. § 1154(a).  As such, the Board concedes that the Veteran was exposed to physical impact involving use of his hip in service.

After service, private treatment records starting in 2005 document a longstanding progressive history of intermittent right hip problems.  The Veteran denied any trauma.  Imaging studies in August 2005 revealed severe arthritic changes.  As noted, the Veteran underwent total right hip replacement in September 2009, but the condition remained symptomatic.  
The Veteran underwent a VA examination in August 2005.  The examiner noted a history of parachute jumps during service, along with complaints of right hip pain.  The Veteran reported onset of right hip pain approximately six years earlier.  The examiner diagnosed degenerative arthritis of the right hip and opined that the condition was due to service.  

Thereafter on VA examination in October 2010, the Veteran reported ongoing right hip pain which was becoming progressively worse.  An onset date of 2009 was noted, with surgery in May 2009.  His gait was reported as antalgic, although there was no evidence of abnormal weight bearing loss of bone or inflammatory arthritis.  The examiner confirmed a diagnosis of status post-right total hip replacement with residuals pain and limited mobility and opined that this right hip disability was less than likely than not a result of the service-connected bilateral knee condition.  The examiner explained that there was no data in the medical literature supporting traumatic arthritis of the knees as a cause of degenerative disease of the hips.  The examiner, however, did not address the Veteran's contention that he suffered impacts to his hip joint during parachute jumps and that his pain and discomfort continued after service.  

At the May 2016 Board hearing, the Veteran testified that as a paratrooper he often landed incorrectly or took a hard landings which repeatedly impacted his hip joint.  He stated that the condition had remained symptomatic and progressively worsened since service.  Consistent with his testimony, the Veteran's spouse testified that she had witnessed the Veteran's struggle with right hip problems for 46 years, as long as she had known him.  She also reported that the Veteran had described the physical impact to his joints from hard landings during parachute jumps in service.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a state of balance.  In this matter, the Board is of the opinion that this point has been attained, based on the Veteran's competent and credible report of right hip joint pain and discomfort due to the cumulative impact of multiple parachute jumps during active duty, which is consistent with the circumstances of his service, as well as the positive medical evidence, one of which is a competent medical statement that supports the Veteran's contentions, i.e., the August 2005 VA examiner's opinion which attributes his currently diagnosed right hip disability to service.  The Board is cognizant that, while at the hearing the Veteran testified to onset of right hip problems in service, he has also provided a statement inconsistent with his assertion on VA examination in 2005 when he stated that his right hip pain started about six years earlier.  However, because there is a current diagnosis of a right hip disability, evidence of in-service physical trauma from parachute jumps, testimony from the Veteran regarding onset of pain and discomfort of the right hip joint since service, and a positive nexus opinion that associates the Veteran's claimed disorder with service, a state of relative equipoise has been reached in this case,and  the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service connection for degenerative arthritis of the right hip, status post-total hip replacement, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a right hip disability is reopened.

Service connection for degenerative arthritis of the right hip, status post-total hip replacement, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


